The case came to this court from the Court of Appeals on writ of certiorari. The defendant in certiorari made a motion in this court to dismiss the case, on the ground that the petition for certiorari failed to comply with rule 45 (Code, § 24-4549) with regard to the grant of writs of certiorari by this court. On examination of the assignments of error contained in the petition, after the grant of the writ and after argument in this court, it appears that the petition was improvidently granted.
(a) The petition offends rule 45, which provides: "Argument and briefs of authorities must not be included in the petition, but must be submitted separately."
(b) The motion to dismiss the case is sustained, because the petition offends rule 45; and the writ of certiorari was inadvertently granted. Louisville  Nashville Railroad Co.
v. Tomlin, 161 Ga. 749 (132 S.E. 90); Briesenick v.  Dimond, 165 Ga. 780 (142 S.E. 118).
Writ of certiorari dismissed. All the Justices concur, except Jenkins, J., who dissents.
       No. 13227. SEPTEMBER 27, 1940. REHEARING DENIED OCTOBER 15, 1940.